t c memo united_states tax_court donald j and lillian joy miravalle petitioners v commissioner of internal revenue respondent docket no filed date donald j miravalle and lillian joy miravalle pro_se howard p levine for respondent memorandum opinion tannenwald judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows petitioner donald j miravalle tax_year deficiency sec_6653 sec_6654 dollar_figure big_number 1dollar_figure big_number -- dollar_figure additions to tax under plu sec_50 percent of the interest due on the deficiency petitioner lillian joy miravalle tax_year deficiency sec_6653 sec_6654 dollar_figure big_number 1dollar_figure big_number -- dollar_figure additions to tax under plu sec_50 percent of the interest due on the deficiency the issues for decision are whether petitioners had unreported income derived from schedule c gross_receipts and expenses for the taxable years and had unreported interest_income in and are liable for the additions to tax for fraud under sec_6653 and for and and are liable for the addition_to_tax under sec_6654 for this case was submitted fully stipulated under rule certain facts and exhibits are deemed stipulated by the granting of respondent's motion pursuant to rule f the agreed fact sec_1 unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure resulting from that motion the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in largo florida at the time they filed their petitions in this case background petitioners are husband and wife and have been married since in or petitioners who were then about years of age moved from st louis missouri to florida during at least the years through petitioner donald j miravalle mr miravalle was also known as don king and petitioner lillian joy miravalle mrs miravalle used her maiden name joy smythe for business activities during the years through petitioners were engaged in the manufacture and sale of marine air conditioners which they conducted through a sole_proprietorship known variously as king-air king marine or king marine air conditioning in petitioners rented industrial space comprising about big_number square feet from vincent morelli for the purpose of building air conditioners for boats on date mr miravalle using the alias donald j king entered into a 2-year lease for approximately big_number square feet of space for the period beginning on date on behalf of king marine air mrs miravalle goes by her middle name joy rather than her first name lillian conditioning with pinellas industrial development_corporation pinellas petitioners began purchasing air conditioning controls reversing valves and solenoid coils from ranco controls of plain city ohio ranco in march of they made the following purchases from ranco shipping date date date date date date dollar amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in dealing with ranco petitioners represented themselves as joy smythe and don king president of king marine petitioners began purchasing compressors from tecumseh products of tecumseh michigan in september of during petitioners made the following purchases from tecumseh products date charged date date date dollar amount dollar_figure dollar_figure dollar_figure during the years at issue petitioners regularly placed advertisements in boating publications at least by december of petitioners advertised having models of marine air conditioners available bank and investment accounts on date a checking account account no was opened in the name of king air conditioning at park national bank park bank the type of business listed was marine air conditioning donald j miravalle was listed as the owner and signatory on date the signatory was changed to lillian joy miravalle who was listed as the then owner petitioners deposited business receipts into this account during petitioners deposited dollar_figure including dollar_figure in transfers from other bank accounts and no currency into the king air conditioning account at park bank during petitioners deposited dollar_figure including dollar_figure in transfers and dollar_figure in currency during there were no transfers or currency deposits included in the dollar_figure that petitioners deposited on date mrs miravalle opened up an individual checking account account no at fortune federal_savings_and_loan_association fortune federal using the name joy smythe and the social_security_number she listed her place of employment as retired the deposits into this account included some checks from third parties made out to cash transfers from the park bank account and transfers from the atlantic national bank checking account described below mrs miravalle's social_security_number is beginning in december of mrs miravalle wrote out checks from the fortune federal account to cash and beginning in date to king-air the latter checks were deposited into the king-air account at bank of indian rocks described below fortune federal began printing the account holder's social_security_number on the monthly statements with the date statement the account was closed on date and the balance transferred to a money market account at fortune federal during some portion of the years at issue mrs miravalle had a checking account account no at atlantic national bank in the name lillian joy miravalle deposits into this account during included transfers from the park bank account and a check in the amount of dollar_figure made out to cash with the notation king air-ac on or about date mrs miravalle opened up a money market savings account account no at atlantic national bank in the name lillian joy miravalle by transferring dollar_figure from the atlantic national bank checking account petitioners maintained two accounts account nos and business checking at bank of indian rocks in the name of king-air which were opened on or about date by mrs miravalle the authorized signatory was mrs miravalle using the name j smythe the social_security_number provided was j smythe was stated as the sole_proprietor of king-air the driver's license number on the account card includes the name miravalle in parentheses petitioners deposited business receipts into account the indian rocks account during they also deposited at least dollar_figure transferred from the fortune federal account activity in the park bank account declined significantly after petitioners opened the indian rocks account during the years at issue petitioners made deposits into their bank accounts totaling the following amounts bank name of account park bank king air conditioning dollar_figure dollar_figure fortune federal joy smythe dollar_figure dollar_figure atlantic natl lillian joy miravalle --- dollar_figure indian rocks king-air --- dollar_figure atlantic natl lillian joy miravalle --- dollar_figure totals dollar_figure dollar_figure respondent has allowed petitioners deductions for business_expenses paid from the park bank account during the years and totaling dollar_figure and dollar_figure respectively during petitioners wrote checks totaling dollar_figure on the indian rocks account included in these checks were payments to ranco of dollar_figure and to tecumseh products of dollar_figure see supra note petitioners also paid their monthly rent of dollar_figure to pinellas from the indian rocks account beginning in date petitioners earned at least the following amounts of interest on their bank accounts during the years at issue bank name of account park bank king air conditioning --- --- joy smythe dollar_figure dollar_figure fortune federal atlantic natl lillian joy miravalle indian rocks king-air atlantic natl lillian joy miravalle --- --- --- dollar_figure --- dollar_figure totals dollar_figure dollar_figure this is the interest earned through date during petitioners had a business account in the name of djm enterprises at flagship bank mrs miravalle had a personal account at the same bank in the name of l j miravalle social_security_number on date petitioners opened a joint account at merrill lynch william l schools mr schools was the merrill lynch employee who served as petitioners' financial consultant when opening their account petitioners represented their annual salary as dollar_figure from their business known as king-air which they said they had been operating for years mrs miravalle told mr schools that petitioners had dollar_figure in cash their see supra note life savings in a lock box petitioners bought and sold tax- free municipal_bonds through their account at merrill lynch investing approximately dollar_figure in dollar_figure in and dollar_figure in in addition during petitioners purchased city of brooksville bonds for dollar_figure and new jersey economic development authority bonds for dollar_figure through jay milton newton inc which they later transferred to their merrill lynch account petitioners purchased a 56' sailboat on date for dollar_figure they purchased two warehouses on date for dollar_figure petitioners paid for the sailboat and the warehouses without the use of financing their merrill lynch account served as the conduit for the funds petitioners sold nearly all of the bonds in the merrill lynch account to help fund the purchase of the warehouses on date tax returns and audits petitioners did not file income_tax returns for the taxable years through petitioners filed joint income_tax returns for through which they prepared themselves attached to each of the through tax returns were schedules c profit or loss from business or profession wherein petitioners reported income and expenses on the cash_method_of_accounting from the manufacture and sale of marine air conditioners operating under the name of djm enterprises the schedule c attached to the return lists opening_inventory as first year respondent's revenue_agent ellen loeb ms loeb conducted an audit of petitioners' tax_return petitioners told ms loeb that they had been retired since and then started their current business in in response to ms loeb's inquiry about their bank accounts petitioners failed to disclose the king-air account at indian rocks previous litigation petitioners were convicted on date of attempting to evade their through income_tax liabilities in violation of sec_7201 and of conspiracy beginning in and continuing thereafter to defraud the united_states in violation of u s c sec_371 by attempting to evade and defeat the income_tax they owed in violation of sec_7201 this court issued its opinion in the civil case for those taxable years in miravalle v commissioner tcmemo_1994_49 respondent's determination using information contained in petitioners' bank records respondent determined the following with respect to petitioners' taxable_income for the years currently at issue schedule c receipts schedule c expenses interest_income personal_exemption total adjustments self-employment_tax dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number in determining petitioners' schedule c receipts respondent allowed for nontaxable transfers in the amounts of dollar_figure and dollar_figure for and respectively and other miscellaneous nontaxable items when determining expenses respondent analyzed items paid from the park bank account only and failed to consider any items paid from the indian rocks account respondent attributed percent of the income and expenses as listed above to each petitioner and treated each as married_filing_separately on date respondent issued two notices of deficiency for the years at issue one to each petitioner discussion schedule c gross_receipts and expenses bank_deposits are prima facie evidence of income 96_tc_858 affd 959_f2d_16 2d cir and cases cited therein when using the bank_deposits method of reconstructing income respondent must take into account any nontaxable source_of_income and deductible expense of which respondent has knowledge id in respect of the underlying deficiencies petitioners have the burden of proving respondent's determination incorrect rule a dileo v commissioner t c pincite petitioners' position is that they were not in business during the years at issue that they were preparing in late for their opening on date and that although they may have sold a few experimental models they certainly did not make a profit they also assert that some of the deposits were reimbursements for items which they purchased at a discount for others in petitioners opened their business bank account at park bank and rented space to build marine air conditioners they advertised regularly during and during and they made regular deposits of business receipts we find they were engaged in business activities during the years at issue in calculating petitioners' business receipts respondent has allowed for nontaxable transfers between petitioners' bank accounts petitioners have presented no evidence to counter respondent's determinations as to the amounts of petitioners' receipts thus we sustain those determinations except that since petitioners jointly operated their business but are considered to be filing their tax returns separately since petitioners failed to file any_tax returns for the years at issue and have filed their petition with the court they are precluded from being treated on the basis of joint_return continued only half of the receipts should be attributed to each petitioner respondent disallowed checks to vincent morelli petitioners' landlord totaling dollar_figure dollar_figure mo in january february and march of in later months a slightly higher amount was paid to vj king enterprises which respondent did allow we conclude that petitioners are entitled to deduct the dollar_figure in addition to the amount of dollar_figure allowed in respondent's determination or a total of dollar_figure for in determining petitioners' expenses respondent did not allow any expenditures from the indian rocks account even though after opening that account in july petitioners rarely used the park bank account during petitioners paid dollar_figure to ranco dollar_figure to tecumseh products and dollar_figure months x dollar_figure in rent from the indian rocks account it is highly likely other allowable business_expenses were among the dollar_figure paid from the indian rocks account during but petitioners have not substantiated the purposes of any further checks from that account we have added the foregoing three amounts totaling dollar_figure to the dollar_figure of expenses allowed by respondent or a total of dollar_figure for continued status 78_tc_558 roberts v commissioner tcmemo_1996_346 as with the receipts one-half of the expenses for each year are allocated to each petitioner interest_income petitioners argue that because no tax is otherwise owed and thus no returns are required the matter of interest_income is immaterial petitioners have presented no other arguments as to why the interest is not included in gross_income under sec_61 the record generally supports respondent's determinations of the amounts of interest_income received during the years at issue although the underlying bank accounts were in mrs miravalle's name because the funds deposited therein were the proceeds of petitioners' business we find that as with the business income petitioners share the interest_income thus we allocated one-half to each petitioner additions to tax for fraud for the years at issue sec_6653 imposes an addition_to_tax of percent of the underpayment_of_tax if any part of the underpayment is due to fraud plus an amount equal to percent of the interest on the portion of the underpayment attributable to fraud respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule petitioners' bank statements establish dollar_figure of the dollar_figure which respondent has determined in interest_income for the difference appears to be the date interest on the atlantic natl money market account which monthly statement is not in the record 781_f2d_1566 11th cir affg tcmemo_1985_63 for the addition_to_tax under sec_6653 to apply respondent must establish for each year that the taxpayer has underpaid the taxes and some part of the underpayment is due to fraud sec_6653 dileo v commissioner t c pincite for the addition_to_tax under sec_6653 to apply respondent must establish the portion of the underpayment attributable to fraud sec_6653 dileo v commissioner supra pincite to prove an underpayment_of_tax respondent cannot rely on the taxpayer's failure to satisfy his or her burden_of_proof as to the underlying deficiency 94_tc_654 when allegations of fraud are intertwined with unreported and indirectly reconstructed income respondent can prove an underpayment by proving a likely source of the unreported income or where the taxpayer alleges a nontaxable source by disproving the alleged nontaxable source dileo v commissioner supra pincite based on the facts herein respondent has shown that petitioners were engaged in a business activity during the years at issue and failed to report their gross_receipts unreported receipts alone however do not establish an underpayment_of_tax unless such unreported receipts are greater than the cost_of_goods_sold plus deductible expenses see franklin v commissioner tcmemo_1993_184 petitioners have contended throughout these proceedings that they have no tax_liability for the years at issue because their business made no profit during these years where respondent has established unreported income and the taxpayer claims that there are offsetting deductions the taxpayer has the burden to come forward with evidence as to the claimed deductions in which event the burden_of_proof to disprove the deductions then rests with respondent see id and the cases discussed therein petitioners have not produced any evidence of deductions in excess of the amounts allowed by respondent as previously increased see supra pp a comparison of the receipts and expenses for clearly establishes an amount of business and interest_income which would require the filing of a tax_return accordingly we find that respondent has established some underpayment_of_tax for for respondent has not addressed the deductibility of the dollar_figure paid from the indian rocks account nonetheless even if all dollar_figure were deductible petitioners still would have net business income in plus interest_income thus we find that respondent has established some underpayment_of_tax for to establish fraud respondent must show that the taxpayer intended to evade a tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax korecky v commissioner supra dileo v commissioner supra parks v commissioner t c pincite fraud is never presumed 107_tc_18 since direct proof of a taxpayer's intent is rarely available fraud may be established by circumstantial evidence and reasonable inferences drawn from such evidence korecky v commissioner supra cochrane v commissioner supra the taxpayer's entire course of conduct may establish the requisite fraudulent intent 102_tc_596 mere failure_to_file tax returns is not sufficient to establish fraud 86_tc_1253 respondent points to the purchase of substantial assets as one indicator of petitioners' fraud respondent also alleges that petitioners chose tax-free bonds as their investment vehicle so as to avoid the reporting of taxable interest however only dollar_figure of bonds were purchased during the years at issue and that purchase occurred on date petitioners purchased the sailboat and the warehouses in and respectively respondent has not shown a connection between the unreported income for the years and and these assets the latter purchases and the convictions for criminal_tax_evasion for the years through do not shed any light on petitioners' intent with respect to the years at issue in the instant case the use of one's maiden name alone is not indicative of fraud particularly where as here mrs miravalle used her maiden name for business purposes the account opened at fortune federal in with one incorrect digit in the social_security_number is just as likely to have been a typographical error as intentional however during petitioners opened the indian rocks account under the social_security_number ending with -3540 the repositioning of all of the last four digits of the social_security_number cannot be ascribed to typographical error especially since mrs miravalle's personal account at flagship bank had the same erroneous social_security_number during petitioners withdrew funds from the park bank account deposited them into their personal accounts and after date transferred funds to the indian rocks account petitioners then used the indian rocks account as their primary business account instead of the park bank account petitioners' use of the indian rocks account is a clear indication of petitioners' intent to conceal their business income finally we note that petitioners were convicted under u s c of conspiracy commencing in to defraud the united_states by evading the tax due from them in violation of sec_7201 this constitutes evidence of fraud for based on the foregoing facts and the record as a whole we find that respondent has established that some portion of the underpayment for was due to fraud for while petitioners failed to file a return we find insufficient evidence of other badges_of_fraud therefore petitioners are liable for the addition_to_tax for fraud under sec_6653 for the year only for purposes of the sec_6653 addition_to_tax respondent must prove those portions of the underpayments that are due to fraud we find that the underpayment_of_tax on petitioners' business income for is attributable to fraud however the reason petitioners are not entitled to deduct the payments from the indian rocks accounts beyond the dollar_figure discussed supra is because of the lack of evidence from which to determine business_purpose petitioners' failure to meet the burden_of_proof is insufficient to establish fraud as to this amount thus for the purposes of the addition under sec_6653 only petitioners' business income for should be offset by the remaining dollar_figure dollar_figure less dollar_figure cf van vorst v commissioner tcmemo_1993_353 with respect to petitioners' unreported interest_income we conclude that respondent has not provided sufficient evidence to conclude that the addition_to_tax under sec_6653 should attach addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax for failure to pay estimated_tax petitioners' only argument which respect to this addition_to_tax for is that since there is no underlying respondent did not seek this addition_to_tax for deficiency there can be no addition as petitioners have not overcome the burden of showing there is no deficiency we hold they are liable for this addition_to_tax in keeping with the above holdings decision will be entered under rule
